LAW LIBRA%'¢§\!

NO. 30489

IN THE SUPREME COURT OF THE STATE OF HAWAF§§

r~f*'.

ROBERT W. WALTER, Petitioner,

    

VS.

  

new 2- was am

THE HONORABLE JOSEPH E. CARDOZA,VJUDGE OF THE CiB. IT
COURT OF THE SECOND CIRCUIT, STATE OF HAWAlT;

) d
EL“T ETH .§~
THOMAS WALTER; and RICHARD C. DRAYSON, Responde"is ‘°

ORIGlNAL PROCEEDING

(S.P. NO. 07-1-OO62(3))
ORDER
(By: Moon, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Sakamoto, in place of Reckenwald, J. recused)

Upon consideration of petitioner Robert W. Walter’s
petition for a writ of mandamus and prohibition and the papers

in support and the supplement thereto, it appears that

petitioner fails to demonstrate a clear and indisputable right

to extraordinary relief.

See Kema v. Gaddis, 91 Hawafi 200,

204, 982 P.2d 334, 338 (l999) (A writ of mandamus and/or

prohibition is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action.
Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures. Where a court has discretion to act, mandamus will

not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless

the judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

miami

on a subject properly before the court under circumstances in
which it has a legal duty to act.). Therefore,

lT IS HEREBY ORDERED that the petition for a writ of

mandamus and prohibition is denied.

DATED: Honolulu, HawaiTq June 3, 20l0.

WV’*‘“`

'1§>< ¢.a~,’_ ii  ‘  ~~

/@‘~”~M§

l €. ¢5\»60»1§»"*